         Case 1:20-mc-00238-JGK-KHP Document 9 Filed 07/02/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X

                                                                     ORDER GRANTING PETITION FOR
IN RE PETITION OF CHANG MYUNG SHIPPING                                  DISCOVERY ASSISTANCE
CO., LTD.,U.S. SPECIALTY INSURANCE COMPANY                           PURSUANT TO 28 U.S.C. § 1782
                                                                        20-mc-00238 (JGK) (KHP)
-----------------------------------------------------------------X

KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE

         This matter comes before the Court pursuant to a Petition for Discovery pursuant to 28

U.S.C. § 1782 (the “Petition”) by Chang Myung Shipping Co., Ltd. (“Petitioner”). Having

reviewed the Petition and Petitioner’s supporting memorandum and declarations, the Court is

satisfied that the production of documentation is warranted pursuant to Section 1782, and the

Court hereby ORDERS as follows:

    1. The Petition is GRANTED.

    2. Respondents, HSBC Bank USA, N.A., JP Morgan Chase Bank, N.A., Deutsche Bank Trust

         Company Americas, Citibank, N.A., Bank of New York Mellon, Wells Fargo Bank N.A.,

         BNP Paribas, Standard Chartered Bank, Royal Bank of Scotland, China Merchants Bank,

         Agricultural Bank of China, China Construction Bank, Bank of Communications, Industrial

         and Commercial Bank of China, and Bank of China (collectively, the “New York Banks”),

         shall within twenty-one (21) days of the service of this Order produce the following

         information, documents or materials to Petitioner:

              a. Copies of any orders, instructions, or wire transfers received from a
                 payor/transferor bank to a payee/transferee bank for the benefit or credit of:

                         i. MAYFAIR HONG KONG LTD.;


                                                              1
Case 1:20-mc-00238-JGK-KHP Document 9 Filed 07/02/20 Page 2 of 4



          ii. HEBEI OCEAN SHIPPING CO. LTD. a/k/a HOSCO;

         iii. NCS WISDOM SHIPPING COMPANY LIMITED;

         iv. HEBEI NO.1 SHIPPING CO., LIMITED;

          v. HEBEI MERCY SHIPPING CO., LIMITED;

         vi. NCS PIONEER SHIPPING COMPANY LIMITED;

         vii. HEBEI PRESIDENT SHIPPING COMPANY LIMITED;

        viii. HEBEI CENTURY SHIPPING COMPANY LIMITED;

         ix. HEBEI FRIENDSHIP SHIPPING CO., LIMITED;

          x. HEBEI PRINCE SHIPPING COMPANY LIMITED;

         xi. HEBEI PRINCESS SHIPPING COMPANY LIMITED;

         xii. HEBEI TREASURE SHIPPING CO., LIMITED;

        xiii. HEBEI ARROW SHIPPING COMPANY LIMITED; and

        xiv. HEBEI HOPE SHIPPING CO., LIMITED;

      in which you have acted as an intermediary bank, together with any electronic
      and/or paper records thereof for the period beginning June 23, 2010, to the
      present.

   b. For the period beginning June 23, 2010, to the present, identify any bank
      accounts in the name of and/or held by or beneficially for:

          i. MAYFAIR HONG KONG LTD.,

          ii. HEBEI OCEAN SHIPPING CO. LTD. a/k/a HOSCO,

         iii. NCS WISDOM SHIPPING COMPANY LIMITED,

         iv. HEBEI NO.1 SHIPPING CO., LIMITED,

          v. HEBEI MERCY SHIPPING CO., LIMITED,

         vi. NCS PIONEER SHIPPING COMPANY LIMITED,

                                       2
   Case 1:20-mc-00238-JGK-KHP Document 9 Filed 07/02/20 Page 3 of 4




              vii. HEBEI PRESIDENT SHIPPING COMPANY LIMITED,

             viii. HEBEI CENTURY SHIPPING COMPANY LIMITED,

               ix. HEBEI FRIENDSHIP SHIPPING CO., LIMITED,

                   x. HEBEI PRINCE SHIPPING COMPANY LIMITED,

               xi. HEBEI PRINCESS SHIPPING COMPANY LIMITED,

              xii. HEBEI TREASURE SHIPPING CO., LIMITED,

             xiii. HEBEI ARROW SHIPPING COMPANY LIMITED,

             xiv. HEBEI HOPE SHIPPING CO., LIMITED

           and provide the full records thereof, specifically including copies of the following
           documents:

             i.       Records of incoming payments and records of outgoing payments
                      showing the names of transferees and/or payees and your instructions
                      from the holder(s) of the bank account to effect the said transfers;

             ii.      Incoming and outgoing wire transfer records;

            iii.      Copies of present and historical account balance information;

            iv.       Signature cards.

       c. For all documents provided in response to sections (1) and (2) above, please affix
          your official bank stamp in each document.

3. The Court shall retain jurisdiction over the matter for the purpose of enforcing this

   Order and assessing any supplemental request for discovery assistance that may be

   requested by the Petitioner.

4. This Order is without prejudice to any objections Respondents may have to the § 1782

   demand for discovery. A copy of this Order must be served with the discovery demand.



                                               3
      Case 1:20-mc-00238-JGK-KHP Document 9 Filed 07/02/20 Page 4 of 4



SO ORDERED.

Dated: July 2, 2020
       New York, New York

                                         ______________________________
                                         KATHARINE H. PARKER
                                         United States Magistrate Judge




                                     4
